Notice of Allowability
Claims 1, 4-6, 8-10, 16, 19-21, 23-25, 61-66 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Chari et al. US Patent Publication No. 2010/0085920 discloses receiving, at a network controller from a host, a message comprising a data link layer identifier of a network device (para. [0072] query… to determine the IP address corresponding to the MAC address); determining, at the network controller, a network layer identifier of the network device from the data link layer identifier (para. [0071] severs (gateways)… maintain a MAC-address-to-IP address mapping); transmitting, from the network controller to the host, a message for configuring the host to communicate with the network layer device using the network layer identifier of the network layer device (para. [0077 receiving an AARP response local client table being updated with the client mac address, the client IP address).
Zhao et al. US Patent Publication No. 2019/0319930 discloses a message comprising a host network layer identifier of a host (para. [0111] query message includes a source IP address of the source access point.  para. [0112] returns the IP address… to the source access point according to the source IP address).  
Karaoguz et al. US Patent Publication No. 2010/0250747 discloses transmitting, from a network controller to a host, a message for configuring a host to communicate with the network layer device using the network layer identifier of the network layer device (para. [0048] server 110a communicates the generated session ID and access router information such as the corresponding access router IP addresses).
Babber et al. US Patent Publication No. 2006/0002324 discloses a device receiving a request for a MAC address, a data link layer identifier, corresponding to a router’s IP address, a network link layer identifier (para. [0084] receives an ARP request from the terminal equipment for the MAC address 
Chaturvedi et al. US Patent Publication No. 2020/0295877 discloses an endpoint that receives an IP address corresponding to a data link layer device (para. [0072] server determines an outbound IP address (e.g., the external address of a device (i.e., a firewall, router, etc.) behind which the endpoint 104 is located)… STUN server 214 sends a STUN response back to the endpoint 104).
Tsuzuzki et al. US Patent Publication No. 2012/0259965 discloses a device that uses a reverse address resolution protocol (RARP) to determine a IP address of a device based on a MAC address of the device (para. [0201] router 100 or the management PC 303 or 303a may adopt RARP (Reverse Address Resolution Protocol) to obtain the IP address of each device, based on the MAC address of the device included in the obtained association list).
However, the prior art of record does not teach in whole or make obvious: determining, at the network controller, a network layer identifier of the network layer device from the data link layer identifier; transmitting, from the network controller to the host, a message for configuring the host to communicate with the network layer device using the network layer identifier of the network layer device; and transmitting, from the network controller to the network layer device, a message for configuring the network layer device to communicate with the host using the host network layer identifier of the host.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445